
	
		I
		111th CONGRESS
		1st Session
		H. R. 3796
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve per
		  diem grant payments for organizations assisting homeless
		  veterans.
	
	
		1.Per diem grant
			 payments
			(a)Minimum
			 rate
				(1)In
			 generalSubparagraph (A) of section 2012(a)(2) of title 38,
			 United States Code, is amended to read as follows:
					
						(2)(A)The rate for such per diem payments shall
				be an amount equal to the greater of—
							(i)the daily cost of
				care estimated by the grant recipient or eligible entity, as adjusted by the
				Secretary under subparagraph (B); or
							(ii)$60 per bed
				provided by the grant recipient or eligible
				entity.
							.
				(2)Conforming
			 amendmentSubparagraph (B) of such section is amended by striking
			 subparagraph (A) and inserting subparagraph
			 (A)(i).
				(b)Priority for
			 nonconforming entitiesSection 2012 of such title is further
			 amended by adding at the end the following new subsection:
				
					(d)Priority for
				nonconforming entities(1)The Secretary shall
				ensure that 25 percent of funds available for per diem payments under this
				section shall be made available for per diem payments to the following grant
				recipients or eligible entities:
							(A)Grant recipients or eligible entities
				that—
								(i)meet each of the transitional and
				supportive services criteria prescribed by the Secretary pursuant to subsection
				(a)(1); and
								(ii)furnish services to homeless
				individuals, of which less than 75 percent are veterans.
								(B)Grant recipients or eligible entities
				that—
								(i)meet at least one, but not all, of the
				transitional and supportive services criteria prescribed by the Secretary
				pursuant to subsection (a)(1); and
								(ii)furnish services to homeless individuals,
				of which not less than 75 percent are veterans.
								(C)Grant recipients or eligible entities
				that—
								(i)meet at least one, but not all, of the
				transitional and supportive services criteria prescribed by the Secretary
				pursuant to subsection (a)(1); and
								(ii)furnish services to homeless individuals,
				of which less than 75 percent are veterans.
								(2)Notwithstanding subsection (a)(2), in
				providing per diem payments under this subsection, the Secretary shall
				determine the rate of such per diem payments in accordance with the following
				order of priority:
							(A)Grant recipients or eligible entities
				described by paragraph (1)(A).
							(B)Grant recipients or eligible entities
				described by paragraph (1)(B).
							(C)Grant recipients or eligible entities
				described by paragraph (1)(C).
							(3)For purposes of this subsection, an
				eligible entity includes an entity that is ineligible to receive a grant under
				section 2011 of this title, but whom the Secretary determines carries out the
				purposes described in that
				section.
						.
			
